NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



JUSTIN FORD,                                 )
a/k/a JUSTIN ARNULFO FORD,                   )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-794
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed July 11, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Lee
County; Margaret O. Steinbeck, Judge.


PER CURIAM.


             Affirmed.


VILLANTI, MORRIS, and LUCAS, JJ., Concur.